*911•Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Richard Sisson appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2006) complaint and denying his subsequent Fed.R.Civ.P. 59(e) motion to alter or amend. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sisson v. Davis, No. 1:11-cv-00313-LMB-TCB, 2012 WL 368223 (E.D. Va. Feb. 2, 2012) & (Mar. 2, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.